DETAILED ACTION
This action is responsive to RCE filed on 02/01/2021. Claims 1-10 has been cancelled. Claims 11-30 has been added. Claims 11 and 21 are independent. Thus, claims 11-30 are pending and being considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 for application number 16/035,796 has been entered.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 02/01/2021 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument(s) do not apply to the current art(s) being used.

Claim Objections
	The claims 1-10 has been cancelled. Therefore, the claim objections has been waived/withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 11, the claim recites limitation(s) "records the link”, which has not been previously defined. Therefore, there is insufficient antecedent basis for this limitation. 

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over MUNRO; Hamish M. et al. (US 2014/0278548 A1; provided by IDS), hereinafter (Munro), in view of Wright et al. (US 2015/0356257 A1), hereinafter (Wright).

Regarding claims 1 – 10, (canceled)  
  
Regarding claims 11, Munro teaches a method of capturing and transmitting a medical notification from at least one care provider to at least one remotely located recipient device, comprising (Munro, Fig. 4, depicts a remote notification system, and as disclosed in Para. [0050], once the surgical procedure begins, a healthcare provider(s) representative, such as a nurse practitioner or other clinical staff member, present during the surgical procedure may periodically record and/or generate status update data regarding the procedure and the patient's condition, and transmits the recorded and/or generated status update data to either a secure network server (to ): 
Munro, Para. [0022], discloses a secure network server which is operable for receiving, transmitting and storing patient related data); 
providing at least one remotely located recipient device (Munro, Fig. 4 and Para. [0056], discloses a mobile device 340 associated with primary recipients 320 (e.g., patients parents/guardians)); 
a user of the at least one remotely located recipient device, having interest in a specific patient (Munro, Fig. 4 and Para. [0056], discloses a network 300 that allows patient 310 (or patient's parents/guardians) to allow multiple recipients the ability to follow the procedure. Primary recipient 320 (e.g., family members associated with mobile device 340 as shown in Fig. 4) enacts the protocols previously defined to setup the method of providing information 315 (wherein, 315 representing input by a medical team and then processing thru the system, the system being a mobile device, a CPU or any combination of same)), 
generates a registration code (Munro, Para. [0046], discloses to generate a code corresponding to the account to create a secure communication link, and see Fig. 5 and Para. [0057], wherein the code can be a bar code, a QR code 410 or an access code 420 for login); 
links the registration code to the specific patient of interest using the patient database and records the link, without including health record information for the patient, in the notification engine (Munro, Para. [0046-0048], discloses to create an account for the primary recipient and the secondary recipients to establish a secure link between the healthcare provider's enabled communication device, the primary recipient participant and the secondary participants mobile devices, 26 and 28, respectively, and a secure network server which is operable for receiving, transmitting and storing patient related data, such as shown in Fig. 2, which only depicts the status of the patient and does not include any medical record/history associated with the patient. In one embodiment the link being accessed via the secure login, as seen in FIG. 5 and as disclosed in Para. [0057], once the initial setup and installation of the system is performed, patient is provided a bar code or a QR code 410 or an access code 420 for login. This code permits access into the specific procedure being performed and adds a level of security to avoid improper transmission of the procedure); and 
the user of the at least one remotely located recipient device receiving the registration code and activating the registration code to gain access to the notification engine (Munro, Para. [0057], discloses that once the initial setup and installation of the system is performed, patient (i.e., see Fig. 5 and element 420, where the access code is provided by the patient’s family to gain access) is provided a bar code or a QR code 410 or an access code 420 for login. This code permits access into the specific procedure being performed and adds a level of security to avoid improper transmission of the procedure); 
after registration (Munro, Para. [0046-0048], discloses to create an account for recipients to establish a secure link), at least one care provider creating and transmitting a medical notification for the specific patient of interest to the session manager application; wherein, in response, the session manager application: identifies the at least one remotely located recipient device linked to the specific patient of interest from the record in the notification engine (Munro, Fig. 4, depicts a remote notification system, and as disclosed in Para. [0050], once the surgical procedure begins, a healthcare provider(s) representative, such as a nurse practitioner or other clinical staff member, present during the surgical procedure may periodically record and/or generate status update data regarding the procedure and the patient's condition, and transmits the recorded and/or generated status update data to a secure network server, and as further disclosed in Abstract, thereafter, the data (i.e., recorded and/or generated status update data) may be unidirectionally transmitted in an encrypted manner to the second mobile device and subsequently viewed by a user); and transmits a one-way communication, including the medical notification, to the recipient device (Munro, Abstract, discloses that the data (i.e., recorded and/or generated status update data, as disclosed in Para. [0050]) may be unidirectionally transmitted in an encrypted manner to the second mobile device and subsequently viewed by a user, and/or see also Para. [0029], discloses to transmit unidirectional texts, images, and videos to the parents of children (or families of patients) undergoing medical/surgical procedures).
However Munro fails to explicitly disclose but Wright teaches providing a notification engine with an access manager application, a session manager application and a patient information database stored thereon (Wright, Fig. 4 and Para. [0022], discloses a system for providing anonymous status notifications integrated with );
anonymously accessing the access manager application (Wright, Para. [0057], discloses that the anonymous notification system includes a server 405 that may host appropriate software to manage the anonymous notification system (e.g., a notification component of an anonymous notification management system), and as further disclosed in Fig. 4 and Para. [0063-0064], during state (e), the user 416 of the computing device 415 sends a request to register with server 405 to receive anonymous notifications associated with Mary's (i.e., patient 411) anonymous ID. For example, the user 416 may register with server 405 to receive status notifications associated with Mary's (i.e., patient 411) anonymous ID through a webpage hosted by server 405 or by downloading an anonymous ID follower application); wherein, in response, the access manager application: generates a registration code (Wright, Para. [0057], discloses that the component executing on server 405 may perform tasks, such as, generating anonymous user IDs, such as disclosed in Para. [0049], the anonymous user ID may be, for example, a six to eight character, alphanumeric code); 
transmits the registration code to the at least one remotely located recipient device (Wright, Fig. 4 and Para. [0063], discloses that during state (C), the server 405 sends the generated anonymous user ID (i.e., code) to healthcare facility server 410 which assigns the anonymous ID to patient 411 (e.g., Mary). Healthcare professional 413 may view the anonymous ID on computing device 412 and inform patient 411 of the anonymous ID that has been assigned to her. The patient 411 may then convey her anonymous ID (code) to user 416 of device 415); 
Munro and Wright are analogous arts and are in the same field of endeavor as they both pertain and directed towards systems and methods for providing notifications about the status of patients under medical/surgical procedures to the participants (such as family members, friends, etc.).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wright’ into the teachings of ‘Munro’, with a motivation to provide a server that receives a request to receive status notifications associated with the anonymous ID from a second computing device (i.e., from patients family members), and sends a status notification for the anonymous ID to the second device, where the status notification is based on the status update received from the first computing device (i.e., healthcare provider/facility server) and includes only non-personally identifiable information, in order to anonymously notify family or friends of the individual's (patient’s) circumstances (medical procedures); Wright, Para. [0003-0004]. 

Regarding claims 12, Munro as modified by Wright teaches the method of claim 11, wherein Munro further teaches the at least one care provider transmits the medical notification for the specific patient of interest from a location that is different than the location that the specific patient of interest is in (Munro, Fig. 4 is a pictorial representation of the flow of information transmitted from surgical team 315 to the multiple recipient devices 340 (associated with the recipients 320 and 330) during a surgical procedure of patient 310. Wherein the recipients 320 and 330 can be at different locations than that the patient 310 is in).  

Regarding claims 13, Munro as modified by Wright teaches the method of claim 11, wherein Munro further teaches the at least one care provider is a plurality of care providers (Munro, Para. [0050], discloses a healthcare provider representative, such as a nurse practitioner or other clinical staff members present during the surgical procedure may periodically record and/or generate status update data regarding the procedure and the patient's condition, and/or see also Fig. 4 which depicts multiple care providers such as surgical team 315 and recipients 330 (doctors, nurse, etc.)).  

Regarding claims 14, Munro as modified by Wright teaches the method of claim 13, wherein Munro further teaches the plurality of care providers each create and transmit a medical notification for the specific patient of interest (Munro, Para. [0050], discloses a healthcare provider representative, such as a nurse practitioner or other clinical staff members present during the surgical procedure may periodically record and/or generate status update data regarding the procedure and the patient's condition).  

Regarding claims 15, Munro as modified by Wright teaches the method of claim 14, wherein Munro further teaches each medical notification created by the plurality of care providers is transmitted simultaneously (Munro, Para. [0050], discloses a healthcare provider representative, such as a nurse practitioner or other clinical staff members (or surgical team 315, shown in Fig. 4) present during the surgical procedure may periodically record and/or generate status update data regarding the procedure and the patient's condition. Once the update data is recorded or generated, the healthcare provider representative (such as a nurse practitioner or other clinical staff members or surgical team present during the surgical procedure) may transmit the status update data (as shown in Fig. 2) to either a secure network server or directly to the primary recipient participant).  

Regarding claims 16, Munro as modified by Wright teaches the method of claim 13, wherein Munro further teaches the plurality of care providers comprise at least one of a doctor, a nurse, a pharmacist or a hospital administrator (Munro, Para. [0050], discloses that once the surgical procedure begins, a healthcare provider representative, such as a nurse practitioner or other clinical staff member, present during the surgical procedure may periodically record and/or generate status update data regarding the procedure and the patient's condition, and see also Para. [0054 & 0056], which discloses a healthcare provider representative, such as a doctor, professor etc.).  

Regarding claims 17, Munro as modified by Wright teaches the method of claim 11, wherein Munro further teaches the at least one remotely located recipient device is a plurality of remotely located recipient devices (Munro, Fig. 4 depicts ).  

Regarding claims 18, Munro as modified by Wright teaches the method of claim 11, wherein Munro further teaches the at least one remotely located recipient device comprise at least one of a smartphone, a tablet device, a laptop computer or a desktop computer (Munro, Para. [0051], discloses a smartphone, a laptop, a tablet or a home computer connected wirelessly to network).  

Regarding claims 19, Munro as modified by Wright teaches the method of claim 11, wherein Munro further teaches the medical notification is transmitted to the least one remotely located recipient device in a text message format (Munro, Para. [0024], discloses that a healthcare representative, such as a nurse practitioner, present during the surgical procedure record and/or generate a status update data regarding the procedure, including but not limited to, recording video or photographic images, generating text or email messages, or generating voice messages).  

Regarding claims 20, Munro as modified by Wright teaches the method of claim 11, wherein Munro further teaches the medical notification comprises a notification related to at least one of: the status of the specific patient of interest; the location of the specific patient of interest; the test results of the specific patient of interest; the medications for the specific patient of interest; the admission of the specific patient of interest; or5Attorney Docket No.: 2103-208 the discharge of the specific patient of interest (Munro, Para. [0042], discloses data relative to a patient's status during a surgery/procedure, and/or see also Para. [0008], discloses status of a patient in a , and/or see also Figs. 2-3, depicts medical notifications related to the specific patient of interest).  

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2015/0356257 A1), hereinafter (Wright), in view of MUNRO; Hamish M. et al. (US 2014/0278548 A1; supplied by the IDS), hereinafter (Munro).

Regarding claims 21, Wright teaches a medical notification server comprising (Wright, Fig. 4 and Para. [0057], discloses a healthcare facility integrated anonymous notification system includes server 405 to transmit anonymous notifications): 
a processor (Wright, Para. [0145 or 0146], discloses one or more processors); and a non-transitory computer-readable medium comprising a notification engine with an access manager application, a session manager application and a patient information database stored thereon; the notification engine comprising program instructions, the execution of which by the processor (Wright, Para. [0145-0147], discloses that the techniques described herein can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations of them. The techniques can be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device, in machine-readable storage medium, in a computer-readable storage device or, in computer-readable storage medium for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers, and see also Para. [0032], discloses a hospital patient database, and see also Para. [0057], discloses that the server 405 may host appropriate software ), in response to a user of at least one remotely located recipient device, having interest in a specific patient (Wright, Fig. 4, depicts a user 416 of mobile device 415 having interest in Patient 411), anonymously accessing the notification engine, causes the access manager application to (Wright, Para. [0057], discloses that the anonymous notification system includes a server 405 that may host appropriate software to manage the anonymous notification system (e.g., a notification component of an anonymous notification management system), and as further disclosed in Fig. 4 and Para. [0063-0064], during state (e), the user 416 may register with server 405 to receive status notifications associated with Mary's (i.e., patient 411) anonymous ID through a webpage hosted by server 405 or by downloading an anonymous ID follower application): 
generate a registration code (Wright, Para. [0057], discloses that the component executing on server 405 may perform tasks, such as, generating anonymous user IDs, such as disclosed in Para. [0049], the anonymous user ID may be, for example, a six to eight character, alphanumeric code); 
link the registration code to the specific patient of interest using the patient database and record the link (Wright, Para. [0006], discloses that the server may encrypt the anonymous ID (code) and data associated with the anonymous ID (code) ), without including health record information for the patient, in the notification engine (Wright, Para. [0066], discloses that if Mary's sister (i.e., user 416) registered computing device 415 with server 405 to receive notifications via an anonymous ID (i.e., code) follower application executing on computing device 415, then server 405 would correctly format the received status update to be transmitted as a notification to the anonymous ID follower application. While the status notifications provide information about Mary's status, they do not include personally identifying information of Mary); and 
transmit the registration code to the at least one remotely located recipient device (Wright, Fig. 4 and Para. [0063], discloses that during state (C), the server 405 sends the generated anonymous user ID (i.e., code) to healthcare facility server 410 which assigns the anonymous ID to patient 411 (e.g., Mary). Healthcare professional 413 may view the anonymous ID on computing device 412 and inform patient 411 of the anonymous ID that has been assigned to her. The patient 411 may then convey her anonymous ID (code) to user 416 of device 415); 
the user of the at least one remotely located recipient device receiving the registration code ()Wright, Para. [0063], discloses that the patient 411 may then convey her anonymous ID (code) to user 416 of device 415 and activating the registration code to gain access to the notification engine (Para. [0064], discloses that, during state (e), the user 416 of the computing device 415 sends a request to register with server 405 to receive anonymous notifications associated with Mary's (i.e., patient 411) anonymous ID. For example, the user 416 may register with server 405 to ); 
after registration, at least one care provider, interacting with the notification engine, to create and transmit a medical notification for the specific patient of interest to the session manager application (Wright, Para. [0064, discloses a state (e), where the user 416 registers with server 405, and as further disclosed in Para. [0065], during state (f), healthcare facility server 410 receives a status update for patient 411 which triggers a corresponding HL7 event. Upon receiving the HL7 event the patient information system sends a status update to server 405 based on the HL7 event. For example, the HL7 event may indicate that Mary has received an initial examination, that Mary has given birth to a baby girl, or that Mary has been moved from the delivery room to a recovery room. The patient information system may send a textual description of the HL7 event to server 405 or the data representing the HL7 event, which may be converted to a textual description by server 405); wherein, in response, the session manager application (Wright, Para. [0057], discloses that the server 405 may host appropriate software to manage the anonymous notification system (e.g., a notification component of an anonymous notification management system) and server 410 may host appropriate software to manage patient anonymous IDs and to request status update notifications (e.g., a healthcare component an anonymous notification management system. Wherein, the servers 405 and 410 may include a server or set of servers that are co-located with one another or geographically distributed): 
identifies the at least one remotely located recipient device linked to the specific patient of interest from the record in the notification engine (Wright, Para. [0007], discloses to identify and send a medical status notification about the patient to a computing device that is registered to receive notifications associated with the anonymous ID); and transmits Wright, Para. [0066], discloses that the Server 405, during state (g), then generates an anonymous status notification based on the status update (or HL7 event) and sends the notification to computing device 415. For example, if Mary's sister (i.e., user 416) registered computing device 415 with server 405 to receive notifications via text message, then server 405 would correctly format the received status update to be transmitted as a text message. For example, Mary's sister might receive a text message stating, "Gave birth to a baby girl." Similarly, if Mary's sister (i.e., user 416) registered computing device 415 with server 405 to receive notifications via an anonymous ID follower application executing on computing device 415, then server 405 would correctly format the received status update to be transmitted as a notification to the anonymous ID follower application). 
However Wright fails to explicitly disclose but Munro teaches transmits a one-way communication, including the medical notification, to the recipient device (Munro, Fig. 4, depicts a remote notification system, and as disclosed in Para. [0050], once the surgical procedure begins, a healthcare provider(s) representative, such as a nurse practitioner or other clinical staff member, present during the surgical procedure may periodically record and/or generate status update data regarding the procedure and the patient's condition, and transmits the recorded and/or generated status update data to a ). 
Wright and Munro are analogous arts and are in the same field of endeavor as they both pertain and directed towards systems and methods for providing notifications about the status of patients under medical/surgical procedures to the participants (such as family members, friends, etc.).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Munro’ into the teachings of ‘Wright’, with a motivation to transmit a one-way communication, including the medical notification, to the recipient device, as taught by Munro, in order to provide electronic access to medical events (such as shown in Fig. 2) via a secure mobile to mobile communication network; Munro, Abstract. 

Regarding claims 22, Wright as modified by Munro teaches the medical notification server of claim 21, wherein Wright further teaches the at least one care provider transmits the medical notification for the specific patient of interest from a location that is different than the location that the specific patient of interest is in (Wright, Fig. 4 and Para. [0065-0066], depicts to generate an anonymous status notification based on the status update (or HL7 event) of patient 411 and sends, over network 420, the notification to the computing device 415. Wherein the user device 415 can be at different location than that the patient 411 is in).  

23, Wright as modified by Munro teaches the medical notification server of claim 21, wherein Wright further teaches the at least one care provider is a plurality of care providers (Wright, Para. [0058], discloses the healthcare professionals 413 (e.g., physicians, nurses, and administration staff), or see also Para. [0030], discloses a healthcare facility (e.g., a hospital, doctor's office, nursing home, outpatient clinic, etc.)).

Regarding claims 24, Wright as modified by Munro teaches the medical notification server of claim 23, wherein Wright and Munro further teaches the plurality of care providers each create and transmit a medical notification for the specific patient of interest (Wright, Para. [0030], discloses an anonymous notification system that may allow a healthcare facility (e.g., a hospital, doctor's office, nursing home, outpatient clinic, etc.) to send general status notification updates to friends and family of a patient, and/or as also disclosed in Munro, Para. [0050], discloses a healthcare provider representative, such as a nurse practitioner or other clinical staff members present during the surgical procedure may periodically record and/or generate status update data regarding the procedure and the patient's condition).  

Regarding claims 25, Wright as modified by Munro teaches the medical notification server of claim 24, wherein Wright fails to explicitly disclose but Munro further teaches each medical notification created by the plurality of care providers is transmitted simultaneously (Munro, Para. [0050], discloses a healthcare provider representative, such as a nurse practitioner or other clinical staff members (or surgical team 315, shown in Fig. 4) present during the surgical procedure may periodically ).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Munro’ into the teachings of ‘Wright’, with a motivation wherein each medical notification created by the plurality of care providers is transmitted simultaneously, as taught by Munro, in order to provide electronic access to medical events (such as shown in Fig. 2) via a secure mobile to mobile communication network; Munro, Abstract. 

Regarding claims 26, Wright as modified by Munro teaches the medical notification server of claim 23, wherein Wright further teaches the plurality of care providers comprise at least one of a doctor, a nurse, a pharmacist or a hospital administrator (Wright, Para. [0058], discloses that the patient information system tracks the status of patients at the healthcare facility and may be updated by healthcare professionals 413 (e.g., physicians, nurses, and administration staff)).  

Regarding claims 27, Wright as modified by Munro teaches the medical notification server of claim 21, wherein Wright further teaches the at least one remotely located recipient device is a plurality of remotely located recipient devices (Wright, Fig. 1, depicts a system 100 for providing anonymous status ).  

Regarding claims 28, Wright as modified by Munro teaches the medical notification server of claim 21, wherein Wright further teaches the at least one remotely located recipient device comprise at least one of a smartphone, a tablet device, a laptop computer or a desktop computer (Wright, Para. [0059], discloses that the computing devices 412 and 415 may be any of a number of different types of computing devices including, for example, mobile phones; smartphones; personal digital assistants; laptop, tablet, and netbook computers; and desktop computers including personal computers, special purpose computers, general purpose computers, and/or combinations of special purpose and general purpose computers).  

Regarding claims 29, Wright as modified by Munro teaches the medical notification server of claim 21, wherein Wright further teaches the medical notification is transmitted to the least one remotely located recipient device in a text message format (Wright, Para. [0066], discloses that the server 405, during state (g), then generates an anonymous status notification based on the status update (or HL7 event) and sends the notification to computing device 415. For example, if Mary's sister (i.e., user 416) registered computing device 415 with server 405 to receive notifications via text message, then server 405 would correctly format the received status update to be transmitted as a text message).  

30, Wright as modified by Munro teaches the medical notification server of claim 21, wherein Wright further teaches the medical notification comprises a notification related to at least one of: the status of the specific patient of interest; the location of the specific patient of interest; the test results of the specific patient of interest; the medications for the specific patient of interest; the admission of the specific patient of interest; or the discharge of the specific patient of interest (Wright, Para. [0066], discloses that the server 405, during state (g), then generates an anonymous status notification based on the status update (or HL7 event) and sends the notification to computing device 415, and as disclosed in Para. [0065], wherein the HL7 event may indicate that Mary has received an initial examination, that Mary has given birth to a baby girl, or that Mary has been moved from the delivery room to a recovery room).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Richards et al. (US 20170091464 A1), this application relates generally to systems and methods for accessing and sending medical images over a network.
2.	Firozvi et al. (US 20110010200 A1), this disclosure generally relate to communication systems, and, more particularly, to physician and patient communication system in hospitals.
3.	Clarke et al. (US 20170308648 A1), the present invention generally relates to a patient status update and third party engagement system.

5.	Ilkin et al. (US 20080306759 A1), this disclosure relates to a system and method to communicate workflow process information associated with a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8AM – 4PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2433


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498